 THE EUREKA PIPE LINECOMPANY13The Eureka Pipe Line CompanyandOil,Chemical and AtomicWorkers International Union,AFL-CIO,'Petitioner.Case No.9-RC-558. January 6,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before George LoVerde,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board funds :1.The Employer is a West Virginia corporation engaged in thetransportation of crude oil through pipelines located wholly withinthe State.Its lines connect at the Ohio border with those of theBuckeye Pipe Line Company and at the Pennsylvania border withthose of the National Transit Company, thereby making the Em-ployer's lines an integral part of a system of oil transportation lineswhich ultimately reach back to midcontinent and Texas fields.TheEmployer is engaged in two types of operations-trunkline opera-tions and gathering operations.Gathering operations consist ofcollecting crude oil at the wells or storage tanks of producers inWest Virginia fields.Trunkline operations consist of the deliveryof oil gathered within the State to National Transit Company-the connecting carrier at the Pennsylvania border-for ultimate de-livery to refineries in other States and the movement of oil receivedfrom Buckeye Pipe Line Company at the Ohio border to refinerieswithin the State or to National Transit Company at the oppositeState line.The Employer owns the pipelines and pumping stations it operatesbut not the oil which moves through them. Its revenues consistentirely of payments received for the transportation of oil.A pre-ponderance of these revenues for the last fiscal year were receivedfrom two West Virginia refineries for gathering and delivering tothem oil from West Virginia fields. In addition, however, these re-fineries paid the Employer $47,500 for trunkline services, that is, serv-ices the Employer rendered in moving to their refineries oil receivedfrom the connecting, carriers.And the Employer received from theconnecting carriers about $80,000 for gathering and trunk-line opera-tions resulting in the movement of oil either to or from the lines ofthese carriers at the borders of the State.We find that the services the Employer performs in transportingoil to and from the lines of connecting carriers at the boundaries of1The AFL and CIO having merged subsequent to the heating in this proceeding, weare amending the identification of the afliation of Petitioner115 NLRB No. 5. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe State constitute a link in the chain of interstate commerce.2Asthe Employer annually receives revenuesin excessof $100,000 ascompensation for these services, we further find, contrary to the con-tentions of the Employer, that the Board's assertionof jurisdictionover the Employer will effectuate the purposes of the Act.32.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question' affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The parties stipulated that the unit sought by Petitioner is appro-priate and disagree only as to the unit placement of Assistant Construc-tion Foreman Grump in the Fairview district. Petitioner contendsGrump is a supervisor.4 The record shows that Grump was given thetitle of assistant construction foreman so that employees assigned tohim by the construction foreman would be aware of his authority togive them orders in the performance of their duties.The Employer'spresident testified that Grump is required to use his own initiative indirecting the work of these employees and that he receives $21 a monthmore than they do.The Employer's president also testified thatGrump does not have the authority to hire, discharge, or disciplineemployees or to effectively recommend such actions.On the basis ofthe foregoing, however, we are persuaded and find that Grump re-sponsibly directs the work of employees under his control and is there-fore a supervisor within the meaning of the Act.Accordingly, weshall exclude him from the unit.5The parties stipulated that ''casual" employees should be excludedfrom the unit.The employees the Employer so designates are 7laborers, 3 of whom were employed less than 6 months before the hear-ing in this proceeding ; the other 4 were employed 6 to 12 months beforethe hearing.The Employer seems to consider them casual employeesbecause it is understood when they are hired that they are not perma-nent employees, they do not share the fringe employment benefits pro-vided for regular employees, and. some, but not all, of them are paid5 cents an hour less than permanent,employees doing like work.How-ever, these employees are continuously employed, they consistentlywork a full workweek, they perform the same work as the Employer's2 CompareKenedy Compress Company,114 NLRB 634;Dallas Transfer&TerminalWarehouse Company,114 NLRB 18;Etiwan Fertilazet'Company,113 NLRB 93.3 Breeding Transfer Company,110 NLRB 493,at 494;Edelen Transfer and StorageCompany, Inc.,110 NLRB 1881,at 1883.4 The parties stipulated that the other assistant construction foreman employed in theBlue Creek division is a supervisor and should therefore be excluded from the unit.5 Sunnyland Packing Company,113 NLRB 162. HOLLINGSWORTH & WHITNEY DIVISION-15other laborers, and in the past a great majority of the employees sodesignated have become permanent employees.Furthermore, about5 of these 7 employees have been previously employed by the Em-ployer as casual laborers.The full-time, continuous employment ofthese "casual" laborers, the lack of distinction between their workand that of other of the Employer's employees, and the reasonablelikelihood-that they will continue indefinitely in the employ of theEmployer all clearly demonstrates that the employment of these la-borers is not "casual" as the Board uses that term."Their exclusionfrom the unit would clearly contravene Board policy.'Accordingly,we shall include them in the unit despite the stipulation of the partiesto the contrary eFor the foregoing reasons we find that the following employees ofthe Employer constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act:All production, maintenance and construction employees employed inthe Employer's West Virginia pipeline operations, including gaugers,engineers, assistant shop men, station foremen, deliverymen, linemen,laborers,9 telegraph operators, and the operator and iron tank gauger;but excluding office clerical employees, district foremen, constructionforemen, the construction foreman and gauger, all assistant construc-tion foremen, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]"American Factors, Limited,109 NLRB 834, at 837-838;Rollo,,Transit Corporation,110 NLRB 1623, at 16277 SeeFort Worth Stockyards,109 NLRB 1452, at 1453,imperialRiceHills, Inc,110NLRB 612, at 6138 The Yale and Towne Manufacturing Company,112 NLRB 12689 Included in this category are the laborers referred to by the parties as casualemployeesHollingsworth& WhitneyDivision of Scott Paper CompanyandInternational Brotherhood of ElectricalWorkers, AFL-CIO,'Petitioner.Cases Nos.15-RC-1248,15-RC-1241, and 15-RC-1250.January 6,1956DECISION AND ORDERUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeFred A. Lewis, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.1 As the AFLand CIO merged subsequent to the hearing in these cases,we are takingnotice thereof and amending the Petitioner's and Joint Intervenors' (see footnote 3 below)names115 NLRB No. 6.